Citation Nr: 0313052	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  99-12 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to compensation pursuant to 38 
U.S.C.A. § 1151 for a right-sided hemiparesis as 
caused by hospital care or medical or surgical 
treatment or examination by VA in 1995, 1996, and 
1998.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 for vocal chord paralysis as caused by hospital care or 
medical or surgical treatment or examination by VA in 1995, 
1996, and 1998.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran-Appellant and his spouse


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or "claimant") 
served on active duty from October 1971 to May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 1999 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas, which denied compensation pursuant 
to 38 U.S.C.A. § 1151 for a right-sided hemiparesis as caused 
by surgery or surgeries by VA in 1995, 1996, and 1998.  The 
veteran entered notice of disagreement with this decision in 
April 1999; the RO issued a statement of the case in May 
1999; and the veteran entered a substantive appeal, on a VA 
Form 9, which was received in June 1999.  In August 2000, the 
veteran submitted a claim for compensation pursuant to 38 
U.S.C.A. § 1151 for vocal chord paralysis.  This claim was 
denied by the RO in September 2000; the veteran entered 
notice of disagreement with this decision in September 2000; 
the RO issued a statement of the case (indicated to be a 
supplemental statement of the case) in July 2001; and the 
veteran entered a substantive appeal (on a VA Form 646), 
which was received in August 2001.

The Board issued a decision in October 2001 which was 
subsequently vacated by a December 2002 order of the United 
States Court of Appeals for Veterans Claims (Court).  The 
Joint Motion for Remand supporting the Court's order reflects 
that the October 2001 Board decision was vacated and remanded 
for additional development, including to seek information 
from the VA medical staff who performed spinal surgeries 
regarding their recollections and observations as to the 
veteran's reported fall or jump from the operating table.  


REMAND

The veteran contends that he is entitled to compensation 
under the provisions of 
38 U.S.C.A. § 1151 for right-sided hemiparesis because he 
lost function in his arm and legs after VA surgery on his 
spine, and for vocal chord paralysis.  He contends that, 
during VA surgeries in September 1995 (C4-5 and C5-6 anterior 
cervical diskectomy and fusion with allograft) or in April 
1996 (C5-6 laminectomy and right C5-6 foraminotomy), he 
jumped or fell off the table.  He contends that the jump or 
fall caused a VA doctor to cut the veteran's nerves and vocal 
chord(s), which caused his right side to become paralyzed and 
caused vocal chord paralysis.  The veteran also contends 
generally that his right-sided hemiparesis and vocal chord 
paralysis were caused by a May 1998 surgery (anterior 
cervical diskectomy and fusion at 
C6-7).

The veteran's claims for compensation under the provisions of 
38 U.S.C.A. § 1151 were received in June 1998 and August 
2000.  Because the claims were filed on or after October 1, 
1997, the version of 38 U.S.C.A. § 1151 which became 
effective October 1, 1997 is the applicable statute in this 
case, and the version of 38 U.S.C.A. § 1151 in effect prior 
to October 1, 1997 is not applicable.  Effective October 1, 
1997, 38 U.S.C.A. § 1151 (2002) provides in relevant part as 
follows:

(a)	Compensation under this chapter and dependency 
and indemnity compensation under chapter 13 of 
this title shall be awarded for a qualifying 
additional disability or a qualifying death of a 
veteran in the same manner as if such additional 
disability or death were service-connected. For 
purposes of this section, a disability or death 
is a qualifying additional disability or 
qualifying death if the disability or death was 
not the result of the veteran's willful 
misconduct and (1) the disability or death was 
caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran 
under any law administered by the Secretary, 
either by a Department employee or in a 
Department facility as defined in section 
1701(3)(A) of this title, and the proximate 
cause of the disability or death was (A) 
carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault 
on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or 
examination; or (B) an event not reasonably 
foreseeable.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This includes 
specifically notifying the veteran what evidence VA will 
provide and what evidence the veteran should provide.  The 
veteran should be advised that he should obtain and submit a 
written statement from any physician or medical personnel who 
allegedly told him or his wife that a mistake ("boo boo") 
was made by cutting the veteran's vocal chord(s) during VA 
surgery in September 1995 regarding any such conversation(s).  
The veteran should be advised that VA will attempt to obtain 
a statement from VA physicians or medical staff regarding 
their recollection as to whether the veteran may have jumped 
or fallen from the table during surgery in September 1995 
(C4-5 and C5-6 anterior cervical diskectomy and fusion with 
allograft) or in April 1996 (C5-6 laminectomy and right C5-6 
foraminotomy), as alleged by the veteran, and regarding their 
recollection as to whether any physician indicated during or 
after surgery in September 1995 that the veteran's vocal 
chord(s) had been mistakenly cut during surgery.  The veteran 
should be advised that such written physician or medical 
staff statements would tend to substantiate his claims for 
compensation under the provision of 38 U.S.C.A. § 1151.  

The Joint Motion for Remand supporting the Court's order 
reflects that the October 2001 Board decision was vacated and 
remanded for additional assistance, which included to seek 
information from the VA medical staff who performed spinal 
surgeries in September 1995 and April 1996 regarding their 
recollections and observations as to the veteran's reported 
fall or jump from the operating table.  In order to comply 
with the Court order, upon remand, the RO should make efforts 
to identify and locate the physicians and medical staff who 
treated the veteran for spinal surgeries in September 1995 
(C4-5 and C5-6 anterior cervical diskectomy and fusion with 
allograft) and April 1996 (C5-6 laminectomy and right C5-6 
foraminotomy), and request each to make a written statement 
regarding whether he/she recalls the veteran falling or 
jumping from the operating table during surgery in September 
1995 or April 1996 and/or regarding whether any physician 
indicated during or after September 1995 surgery that the 
veteran's vocal chord(s) had been mistakenly cut during 
surgery.

For these reasons, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in 38 U.S.C.A. § 5103(a) and (b) (West 2002).  
Because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, and because the Court has determined that additional 
assistance is warranted in this veteran's case, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

Accordingly, this case is REMANDED for the following:

1.  The RO should attempt to identify and 
locate the physicians and medical staff 
who treated the veteran for spinal 
surgeries in September 1995 (C4-5 and C5-6 
anterior cervical diskectomy and fusion 
with allograft) and April 1996 (C5-6 
laminectomy and right C5-6 foraminotomy).  
If any of the VA medical staff who 
performed or assisted with the spinal 
surgeries in September 1995 and April 1996 
is available, they should be asked to make 
a written statement regarding whether they 
recall the veteran falling or jumping from 
the operating table during surgery in 
September 1995 and April 1996, and to 
elaborate in writing on the circumstances 
of any recollected fall or jump. 

Physicians and medical staff from the 
September 1995 surgery should be asked to 
make a written statement regarding whether 
they recall any physician, during or after 
the September 1995 surgery, indicated that 
the veteran's vocal chord(s) had been 
mistakenly cut during surgery.

2.  The RO should then review the claims 
file and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. 
§ 3.159 (2002).  Specifically, the RO 
should advise the veteran that he should 
obtain and submit a written statement from 
the physician who in September 1995 
allegedly told the veteran or his wife 
that a mistake ("boo boo") was made by 
cutting the veteran's vocal chord(s); he 
should obtain and submit a written 
statement from any physician or medical 
staff who recalls that the veteran jumped 
or fell during any VA surgery in 1995 
or1996; and that such written statements 
by a physician or medical staff would tend 
to substantiate his claims for 
compensation under the provision of 
38 U.S.C.A. § 1151.

3.  Thereafter, the RO should readjudicate 
the claims of entitlement to compensation 
pursuant to 38 U.S.C.A. 
§ 1151, for a right-sided hemiparesis, and 
for vocal chord paralysis, as caused by 
hospital care or medical or surgical 
treatment or examination by VA in 1995, 
1996, and 1998.  If any benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


